Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 1 of 11




                        Exhibit 5
       Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 2 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                               CIVIL ACTION
       v.
                                               FILE NO. l :17-cv-2989-AT
BRAD RAFFENSPERGER, et al. ,

       Defendants.


     SECOND SUPPLEMENTAL DECLARATION OF JACK COBB

      Pursuant to 28 U .S.C. § 1746, I, JACK COBB, make the following

declaration:

      1.       My name is Jack Cobb. I am over the age of 21 years, and I am

under no legal disability which would prevent me from giving t his

declaration. If called to testify, I would testify under oath to these facts.

      2.       My background is summarized in my prior declaration, filed at

[Doc. 821-6].

      3.       A Voting System Test Laboratory (VSTL) ca n submit its letter

report about a software change to the EAC at any time, but the EAC will not

take action until an ECO is received from the manufacturer.




                                         1
       Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 3 of 11




      4.    Pro V&V finalized its letter report on Friday, October 2, 2020. It

sent that letter report to the Georgia Secretary of State the same day and

also sent it to the EAC directly. A copy of the email I sent to Jerome Lovato

and Mona Harrington at the EAC on Friday is attached as Ex. 1.

      5.    Also on Friday, October 2, 2020, I informed Michael Barnes that

the letter report had been sent to the EAC and to Dominion.

      6.    Mr. Lovato from the EAC emailed Dominion on Friday asking if

they would be submitting the ECO for the change based on the Pro V &V test

report they received from me. Ian Piper from Dominion then submitted the

ECO on Monday, October 5, 2020 at 12:32pm. Mr. Piper then resubmitted the

ECO on Tuesday, October 6, 2020 at 6:43pm. The next morning, the EAC

officially requested the full analysis and documentation from Pro V &V. The

email chain reflecting this sequence of events is attached as Ex. 2.

      7.    On Wednesday, October 7, 2020, Pro V&V submitted its Engineer

Change Order Analysis Form to the EAC along with the supporting

documentation. The ECO Analysis Form is attached as Ex. 3.

      8.    When the EAC finishes its process and agrees that the change is

de minimis, it will notify Pro V&V and Dominion. That notification has not

yet been received. At this time, I see no reason why the EAC will not agree




                                       2
      Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 4 of 11




with our determination and I expect the EAC to approve the change as de



      I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct. Executed this 9th day of

October, 2020.




                                      3
                 Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 5 of 11




                                          EXHIBIT 1

From: Jack Cobb
Sent: Friday, October 2, 2020 4:04 PM
To: Jerome Lovato <jlovato@eac.gov>
Cc: Mona Harrington <mharrington@eac.gov>
Subject: FW: DVS ICX 5.5.10.32

Just FYI, this is being filed with in Federal Court COB today.

From: Jack Cobb
Sent: Friday, October 2, 2020 3:58 PM
To: 'Barnes, Michael' <mbarnes@sos.ga.gov>
Cc: Wendy Owens <wendy.owens@provandv.com>
Subject: DVS ICX 5.5.10.32

Mr. Barnes,
        Please see the attached letter containing the evaluation of the ICX 5.5.10.32 software that you requested. If
you have any questions feel free to contact me or Wendy Owens.

Thanks
Jack Cobb

Jack Cobb
6705 Odyssey Drive
Suite C
Huntsville, AL 35806
Office: 256-713-1111
Fax: 256-713-1112
Cell: 256-683-6971




                                                                 1
           Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 6 of 11




                                      EXHIBIT 2



From: Jerome Lovato <jlovato@eac.gov>
Date: October 7, 2020 at 11:36:50 AM CDT
To: Ian Piper <ian.piper@dominionvoting.com>, Wendy Owens <wendy.owens@provandv.com>
Cc: Paul Aumayr <paumayr@eac.gov>, Mona Harrington <mharrington@eac.gov>, Jack Cobb
<jack.cobb@provandv.com>
Subject: Re: [EXTERNAL] DVS ICX software ECO


Good morning Wendy,

Will you please send us the analysis and all associated documentation for this ECO?

Thank you,
Jerome


On Tue, Oct 6, 2020 at 6:43 PM Ian Piper <ian.piper@dominionvoting.com> wrote:

 Jerome:




 To clarify, Dominion Voting Systems is submitting ECO 100714 (please see attached) for review by the EAC as a
 software de minimis change. ProV&V has provided the EAC with the Letter Report (LR-01-02-GA-ICX) that they
 produced for a state level review of the change.




 If you have any questions regarding this ECO, please let me know.




                                                        1
          Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 7 of 11


Sincerely:




IAN S. PIPER | CERTIFICATION DIRECTOR




DOMINION VOTING SYSTEMS, INC.


1201 18th Street, Suite 210, DENVER, CO 80202


866-654-VOTE (8683) | DOMINIONVOTING.COM




720-257-5209 OFFICE (x9221)


703-244-3180 MOBILE




From: Ian Piper
Sent: Monday, October 5, 2020 12:32 PM
To: 'Jerome Lovato' <jlovato@eac.gov>
Subject: RE: [EXTERNAL] DVS ICX software ECO



Jerome:




Attached is ECO 100714 that is associated with the VSTL Test Report that you received from ProVV on ICX
5.5.10.32.




If you have any questions, please let me know.




Sincerely:




IAN S. PIPER | CERTIFICATION DIRECTOR




DOMINION VOTING SYSTEMS, INC.


                                                      2
          Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 8 of 11
1201 18th Street, Suite 210, DENVER, CO 80202


866-654-VOTE (8683) | DOMINIONVOTING.COM




720-257-5209 OFFICE (x9221)


703-244-3180 MOBILE




From: Jerome Lovato <jlovato@eac.gov>
Sent: Friday, October 2, 2020 5:38 PM
To: Ian Piper <ian.piper@dominionvoting.com>
Subject: [EXTERNAL] DVS ICX software ECO



Hi Ian,



I was forwarded a test report for the DVS ICX 5.5.10.32 from Pro V&V. Will you be submitting a
software ECO to the EAC for this change?



Thank you,

Jerome


Confidential Notice: This message may contain Controlled Unclassified Information (CUI) that
requires safeguarding or dissemination control under applicable law, regulation, or
Government‐wide policy. This email, including all attachments, may constitute a Federal
record or other Government property that is intended only for the use of the individual or
entity to which it is addressed. If you are not the intended recipient or the employee or agent
responsible for delivering the transmission to the intended recipient, you are hereby notified
that any dissemination, distribution, copying or use of this email or its contents is strictly
prohibited. If you have received this email in error, please notify the sender by responding to
the email and then immediately delete the email.


Confidential Notice: This message may contain Controlled Unclassified Information (CUI) that
requires safeguarding or dissemination control under applicable law, regulation, or
Government‐wide policy. This email, including all attachments, may constitute a Federal record
or other Government property that is intended only for the use of the individual or entity to
which it is addressed. If you are not the intended recipient or the employee or agent
responsible for delivering the transmission to the intended recipient, you are hereby notified
                                                  3
        Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 9 of 11

that any dissemination, distribution, copying or use of this email or its contents is strictly
prohibited. If you have received this email in error, please notify the sender by responding to
the email and then immediately delete the email.




                                                4
Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 10 of 11




                EXHIBIT 3
                Case 1:17-cv-02989-AT Document 959-5 Filed 10/09/20 Page 11 of 11



                                                 ENGINEER CHANGE ORDER (ECO) ANALYSIS FORM




                     Manufacturer: Dominion Voting Systems
                             System: ImageCast X
                    ECO Number: 100714
                                   Updated ICX application to provide proper screen rendering of a multi-column
                  ECO Description: contest when a multiple of other factors are combined with this contest display
                                   mode.
Overview:
Updated ICX application to provide proper screen rendering of a multi-column contest, when scrolling is turned off,
when using a large database, and when specific user actions are required. This combination of factors is rare and the
manifestation only affects the display of that multi-column contest and can only occur once per cycling of the machine.

Products Affected: ImageCast X

Add:
ICX 5.5.10.32 Application Software for use with election databases displaying a contest using multiple columns.

The software will be used with the following EAC certified Democracy Suite (D-Suite) system:
5.5-A

The software will be used with the following state certified Democracy Suite (D-Suite) system:
5.5-A (GA)

Supporting Documentation:
ECO 100714 ICX 5.5-A Update (Dominion ECO)

Engineering Recommendation:
Source Code Review, Witness Build, and Accuracy testing performed to approve change. Based on the review of the
source code and nature of the change, Pro V&V recommends the change be deemed as de minimis. Based on the testing
performed and the results obtained, it was verified through source code review and functional testing that the issue found
in ICX version 5.5.10.30 can’t be reproduced in ICX version 5.5.10.32. No additional testing is required.

Engineering Analysis: De Minimis - No Testing Required
Reviewer:                                                     Approver:

               Wendy Owens
___________________________________________                                   Jack Cobb
                                                              ___________________________________________
                       Printed Name                                                  Printed Name

___________________________________________                   ___________________________________________
                         Signature                                                     Signature

                 10/07/2020
___________________________________________                                   10/07/2020
                                                              ___________________________________________
                            Date                                                          Date




Pro V&V, Inc.                                        Page 1 of 1
